            Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  CLIFF HARTFIELD,
                                                       Civil Action No.
                      Plaintiff,
                                                       COMPLAINT FOR VIOLATIONS
       v.                                              OF THE FEDERAL SECURITIES
                                                       LAWS

   KUSHCO HOLDINGS, INC.,
   NICHOLAS KOVACEVICH, ERIC                           JURY TRIAL DEMANDED
   BAUM, BARBARA GOODSTEIN,
   DONALD H. HUNTER, DALLAS
   IMBIMBO, AND PETER KADENS,

                      Defendants.



       Plaintiff Cliff Hartfield (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by KushCo

Holdings, Inc. (“KushCo” or the “Company”) and other related parties and non-parties with the

United States Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and other publications disseminated by certain of the Defendants (defined below) and

other related non-parties; (c) review of news articles, shareholder communications, and postings

on the Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning KushCo and the Defendants.
            Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 2 of 17




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against KushCo and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger between KushCo and

Greenlane Holdings, Inc. (“Greenlane”) (the “Proposed Transaction”).

       2.       On March 31, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Greenland. Pursuant to the terms of the Merger Agreement the

Company shareholders will receive approximately 0.2546 shares of Greenlane Class A common

stock for each share of Kushco common stock owned (the “Merger consideration”).

       3.       On July 2, 2021, in order to convince the Company’s shareholders to vote in favor

of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Definitive proxy statement with the SEC on (the “Proxy Statement”), in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

KushCo and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to KushCo

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
                Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 3 of 17




                                   JURISDICTION AND VENUE

          5.     This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.     This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.     Plaintiff is, and has been at all times relevant hereto, the owner of KushCo shares.

          9.     Defendant KushCo is incorporated under the laws of Nevada and has its principal

executive offices located at 6261 Katella Ave Suite 250, Cypress, California, 90630. The

Company’s common stock trades on the OTCQX under the symbol “KSHB.”

          10.    Defendant Nicholas Kovacevich (“Kovacevich”) is and has been the Chairman of

the Board and Chief Executive Officer (“CEO”) of KushCo at all times during the relevant time

period.

          11.    Defendant Eric Baum (“Baum”) is and has been a KushCo director at all times

during the relevant time period.




                                                   3
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 4 of 17




       12.     Defendant Barbara Goodstein (“Goodstein”) is and has been a KushCo director at

all times during the relevant time period.

       13.     Defendant Donald H. Hunter (“Hunter”) is and has been a KushCo director at all

times during the relevant time period.

       14.     Defendant Dallas Imbimbo (“Imbimbo”) is and has been a KushCo director at all

times during the relevant time period.

       15.     Defendant Peter Kadens (“Kadens”) is and has been a KushCo director at all

times during the relevant time period.

       16.     Defendants Baum, Goodstein, Hunter, Imbimbo, and Kadens are collectively

referred to herein as the “Individual Defendants.”

       17.     The Individual Defendants, along with Defendant KushCo, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       18.     KushCo is a premier provider of ancillary products and services to the legal

cannabis and CBD industries. KushCo’s subsidiaries and brands provide product quality,

exceptional customer service, compliance knowledge and a local presence in serving its diverse

customer base, which consists of leading multi-state-operators (MSOs), licensed producers

(LPs), and brands. Founded in 2010, KushCo has now sold more than 1 billion units to growers,

brand owners, processors and producers across North America, South America, and Europe,

specializing in child-resistant compatible and fully customizable packaging, exclusive vape

hardware and technology, and complementary solvents and natural products.




                                                4
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 5 of 17




                    The Company Announces the Proposed Transaction

       19.    On March 31, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       BOCA RATON, Fla. and CYPRESS, Calif., March 31, 2021 (GLOBE
       NEWSWIRE) -- Greenlane Holdings, Inc. (“Greenlane”) (NASDAQ: GNLN) and
       KushCo Holdings, Inc. (''KushCo'') (OTCQX: KSHB) today announced that they
       have entered into a definitive merger agreement (the “Merger Agreement”),
       pursuant to which KushCo will become a wholly owned subsidiary of Greenlane
       (the “Transaction”).

       Proposed Transaction

       Under the terms of the Merger Agreement, KushCo’s stockholders will receive
       approximately 0.2546 shares of Greenlane Class A common stock for each share
       of KushCo common stock (the “Base Exchange Ratio”), subject to adjustment as
       described below. The Base Exchange Ratio is expected to result in KushCo
       stockholders owning approximately 49.9% of the combined company’s common
       stock and Greenlane stockholders owning approximately 50.1% of the combined
       company’s common stock. The Base Exchange Ratio represents a 6.3% premium
       to KushCo’s 20-day volume weighted average closing price ending on March 30,
       2021.

       The Merger Agreement permits Greenlane to continue to pursue opportunistic and
       strategic priorities prior to the closing of the Transaction, including engaging in
       certain contemplated acquisitions and capital raising transactions. If Greenlane
       issues additional securities prior to the closing of the Transaction in connection
       with any acquisitions or capital raising transactions, the Exchange Ratio will be
       adjusted such that Greenlane’s existing stockholders maintain an aggregate
       interest of at least 50.1%, and not more than 51.9%, in the combined company.

       Existing Greenlane stockholders will continue to hold their existing shares of
       Greenlane common stock; however, in connection with the Transaction, shares of
       Greenlane Class C common stock will be converted into shares of Greenlane
       Class B common stock on a 3-to-1 basis. Thereafter, there will be no shares of
       Greenlane Class C common stock authorized or outstanding, which will have the
       effect of retiring the enhanced voting rights of Greenlane’s majority stockholder.

       The Transaction is intended to be tax free to KushCo, Greenlane and their
       respective shareholders for United States federal income tax purposes.

       The Transaction has been unanimously approved by the boards of directors for
       both Greenlane and KushCo, and a special independent committee consisting



                                                5
     Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 6 of 17




entirely of Greenlane’s independent and disinterested directors (the “Special
Committee”), which was appointed by the Greenlane board of directors. The
boards of directors of Greenlane and KushCo have unanimously recommended
that stockholders approve the Transaction.

Strategic Rationale and Financial Benefits

•   Establishes the leading ancillary cannabis company delivering more value
    to customers across the supply chain: The combined company will serve a
    premier group of customers, which includes many of the leading multi-state-
    operators and licensed producers, the majority of the top smoke shops in the
    United States, and millions of consumers.

•   Optimized platform with significant potential synergies: The Transaction
    is expected to generate approximately $15 million to 20 million of annual run-
    rate cost synergies within 24 months from the closing of the Transaction.
    These synergies are expected to result from the economies of scale that will be
    realized following the Transaction, an optimized nationwide distribution
    network, and reduced operating expenses.

•   Strengthens best-in-class proprietary owned brands and exclusive third-
    party brand offerings: As the leading supplier of premier consumer brands
    and products, the combined company will have a diversified and highly
    complementary customer product offering, including: consumption devices,
    vaporizers and accessories; supplies and child-resistant packaging; papers and
    wraps; and complementary solvents and natural products. In addition, the
    combined company will offer curated proprietary owned brands, including
    packaging innovator Pollen Gear™, VIBES™ rolling papers, Marley
    Natural™ Accessories; K.Haring Glass Collection, Aerospaced grinders, Eyce
    specialty silicone smoking products, and Higher Standards, which offers both
    an upscale product line as well as an innovative retail experience with flagship
    stores located in Chelsea Market, New York and Malibu, California. The
    combined company will also have third-party brand partnerships with a
    sizable portion of the industry’s leading consumer brands. The combined
    company’s product and service offerings are expected to deliver more value
    and greater choice to customers around the world.

•   Potential for robust organic growth through cross-selling opportunities:
    The combined company will have the wide-ranging breadth of products and
    services needed to support the entire global cannabis industry. Greenlane’s
    and KushCo’s highly diverse complementary customer bases create strong
    opportunities for organic growth and are expected to deliver significant
    customer value through the introduction of Greenlane’s owned brand products
    and exclusive third-party brands to KushCo customers, including top multi-
    state operators and licensed producers. Additionally, the C-CELL suite of
    products, currently sold exclusively by KushCo and other distributors in the



                                         6
     Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 7 of 17




    United States, will become available to Greenlane’s large B2B and B2C
    customer base.

•   Unique ability to drive industry innovation and premier product design
    and development: As pioneers in the industry, both companies have
    established successful track records of furthering product innovation and
    partnering with trailblazing brands through all stages of the product lifecycle.
    With over 200 articles of Intellectual Property, the combined company will
    cultivate a strong innovation pipeline across a broad category of product
    offerings and will be supported by an industry-leading and experienced
    product development and design team. As the industry evolves, the combined
    company will continue to leverage the deep relationships both companies have
    collectively developed with customers to enhance value for them as they
    grow, and ultimately provide the robust and innovative product lines their
    consumers are seeking.

•   Enhanced financial position and capital markets profile: The combined
    company is expected to have pro forma revenue of over $250 million for the
    year ended December 31, 2020, and a pro forma market capitalization in
    excess of $350 million based on the respective share prices of Greenlane and
    KushCo as of market close on March 30, 2021. Following completion of the
    Transaction, the combined company is expected to generate pro forma
    revenue of between $310 million and $330 million for the year ended
    December 31, 2021 and will have a strong platform for accelerated organic
    growth that should be well-positioned to capitalize on attractive market
    opportunities as the industry continues to grow and evolve.

•   Experienced industry leaders: The Transaction will bring together two of
    the pioneering cannabis ancillary product and services companies, with a
    combined 25 plus years of operating history. The expected post-Transaction
    management team has a combined several decades of proven growth strategy
    execution as well as significant CPG tenure to establish one of the most
    experienced teams in the ancillary cannabis industry. With this industry
    expertise, the management team intends to focus on driving stockholder value
    by executing on profitable growth opportunities and realizing the significant
    potential cost synergies.

Upon completion of the Transaction, KushCo’s Co-Founder, current Chairman
and Chief Executive Officer, Nick Kovacevich, will lead the combined company
as Chief Executive Officer, and an Independent Chairman of the Board will be
appointed at a later date. Greenlane’s Bill Mote will serve as Chief Financial
Officer, with Greenlane Co-founder Aaron LoCascio serving as President and
Greenlane Co-founder Adam Schoenfeld serving as Chief Strategy Officer. The
board of directors of the combined company will consist of seven members, four
of whom are current Greenlane directors, including Aaron LoCascio, and Adam
Schoenfeld, three of whom are current KushCo directors, including Nick
Kovacevich. Greenlane and KushCo are confident that the leadership team and


                                         7
     Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 8 of 17




proposed board of directors of the combined company will provide a strong
foundation for the combined company to accelerate growth and profitability.
Additional senior leadership positions at the combined company will be named at
a later date. The combined company will be headquartered in Boca Raton, Florida
with a significant footprint in Southern California.

                                 *      *       *

Additional Transaction Details

The completion of the Transaction is subject to applicable regulatory approvals,
including by Nasdaq, in addition to certain customary closing conditions, as well
as approval by holders of a majority of the shares held by the existing Greenlane
stockholders, other than Jacoby & Co. LLC and its affiliates and the chief
executive officer, chief strategy officer, chief financial officer, chief operating
officer and general counsel of Greenlane, at a special meeting of stockholders
expected to take place in the late second quarter or early third quarter of 2021.
The Transaction is also subject to approval by a majority of KushCo shareholders.

The majority stockholder of Greenlane, which is an affiliate of two directors of
Greenlane, has entered into a support agreement with Greenlane and KushCo,
pursuant to which it has agreed to support and vote 100% of its voting power in
favor of certain actions required to consummate the Transaction.

Certain directors and stockholders of KushCo, which collectively own
approximately 12.5% of the shares of KushCo’s common stock, have entered into
support agreements with Greenlane, pursuant to which they have agreed to
support and vote in favor of the Transaction.

Management of Greenlane and KushCo expects the Transaction to close in the
late second quarter or early third quarter of 2021, subject to the satisfaction or
waiver of all conditions in the agreement, including the receipt of all necessary
approvals.

Advisors

Canaccord Genuity Corp. is acting as financial advisor to the Special Committee
of Greenlane’s board of directors. Potter Anderson & Corroon LLP is acting as
legal counsel to the Special Committee. Cowen is acting as financial advisor to
Greenlane, and Morrison & Foerster LLP is acting as its legal counsel. Jefferies
LLC is acting as exclusive financial advisor to KushCo and Reed Smith LLP is
acting as its legal counsel.




                                        8
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 9 of 17




                        FALSE AND MISLEADING STATEMENTS
                AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       20.      On July 2, 2021, the Company authorized the filing of the Proxy Statement with

the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of

the Proposed Transaction.

       21.      Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding the Financial Projections

       22.      The Proxy Statement contains projections prepared by the Company’s and

Greenlane’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       23.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.



                                                9
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 10 of 17




financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       24.      In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       25.      Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Revenue; (ii) Adjusted EBITDA, (iii) Net Operating Profit After

Tax; and (iv) Unlevered Free Cash Flow.

       26.      Specifically, with respect to Greenlane’s projections, Greenlane must disclose the

line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Net Revenue; (ii) Adjusted EBITDA; (iii) Unlevered Net Income; and

(iv) Unlevered Free Cash Flow.

       27.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Jefferies’ Financial Opinion




2
  Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017),  available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                10
              Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 11 of 17




        28.     The Proxy Statement contains the financial analyses and opinion Jefferies LLC

(“Jefferies”) concerning the Proposed Transaction, but fails to provide material information

concerning such.

        29.     With respect to Jefferies’ Selected Public Companies Analyses of KushCo and

Greenlane, the Proxy Statement fails to disclose the individual multiples and metrics for each

company observed.

        30.     With respect to Jefferies’ Discounted Cash Flow Analyses for the Company and

Greenlane, the Proxy Statement fails to disclose: (i) all line items underlying the standalone

unlevered, after-tax free cash flows that the Company was forecasted to generate during the

second half of the calendar year ending December 31, 2021 through the full calendar year ending

December 31, 2025, based on estimates by KushCo’s and Greenlane’s respective managements;

(ii) KushCo’s and Greenlane’s respective net operating loss carryforwards; (iii) the terminal

values for KushCo and Greenlane; (iv) the individual inputs and assumptions underlying the

multiples and discount rate ranges and (v) the impact of the Tax Receivable Agreement.

        31.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

                     Material False and Misleading Statements or Material
          Misrepresentations or Omissions Regarding the Background of the Transaction




                                                11
                Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 12 of 17




          32.     The Proxy Statement omits material information regarding the background of the

Proposed Transaction. Specifically, the Proxy Statements omits material information regarding

potential conflicts of interest with Jefferies.

          33.     The Proxy Statement provides that “Jefferies [] may be entitled to an additional

fee of $250,000 payable, at the sole discretion of KushCo, upon consummation of the Mergers.”

However, the Proxy Statement fails to disclose the circumstances under which Jefferies may

receive this fee, as well as whether the Company intends to pay Jefferies such a fee.

          34.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          35.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          37.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange



                                                     12
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 13 of 17




Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       38.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       40.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       41.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the




                                               13
                Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 14 of 17




Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

          42.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          43.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          44.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          45.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.     The Individual Defendants acted as controlling persons of KushCo within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                    14
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 15 of 17




officers and/or directors of KushCo, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       47.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       49.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                 15
             Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 16 of 17




       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 13, 2021                                         Respectfully submitted,
                                                               By: /s/ Joshua M. Lifshitz



                                                 16
Case 1:21-cv-06818 Document 1 Filed 08/13/21 Page 17 of 17




                                     Joshua M. Lifshitz
                                     Email: jml@jlclasslaw.com
                                     LIFSHITZ LAW FIRM, P.C.
                                     1190 Broadway,
                                     Hewlett, New York 11557
                                     Telephone: (516) 493-9780
                                     Facsimile: (516) 280-7376

                                     Attorneys for Plaintiff




                            17
